503 So. 2d 1005 (1987)
Miguel MARTINEZ
v.
GREAT AMERICAN INSURANCE CO., et al.
No. 87-C-0271.
Supreme Court of Louisiana.
March 20, 1987.
Granted in part, denied in part, and remanded. Judgment of the court of appeal is reversed only insofar as it affirms the portion of the judgment of the trial court casting "General Agents Insurance Company, State Farm Insurance Company and Great American Insurance Company" in judgment in solido. Trial judge is ordered to rule on State Farm Mutual Automobile Insurance Company's motion for a new trial. Case is remanded to the court of appeal to consider the issue of the casting of the three insurers in judgment in solido after an appeal by the party adversely affected by the ruling on the motion for a new trial. Otherwise, the application is denied.
LEMMON, J., concurs.
The court of appeal did not consider State Farm's argument because State *1006 Farm did not appeal or answer the appeal. However, State Farm's delay for appealing has not yet commenced. When the trial court denies State Farm's motion for new trial (assuming the court so rules) and State Farm appeals (assuming State Farm does so), the court of appeal should then consider State Farm's argument, in the meantime holding the remainder of the judgment in abeyance.